Citation Nr: 0502690	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
acoustic neuroma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to an increased disability rating for an 
inguinal hernia, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
rhinitis and sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, M.T., and S.T.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from April 1988 to April 1992. 

In December 1995, the RO received the veteran's claim of 
entitlement to service connection for an acoustic neuroma.  
In an April 1996 rating decision, the RO denied the claim.  
In May 1996, the veteran expressed his disagreement with the 
denial.  In a February 1997 rating decision, the RO 
reconsidered the claim and again denied it.  The veteran 
disagreed with the February 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1997.  

The veteran testified at an October 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the veteran's claims folder.



Issues not on appeal

The Board observes that in a December 2000 rating decision 
the RO denied an increased disability rating for the 
veteran's service connected right hand disability (diagnosed 
as carpal tunnel syndrome).  The veteran disagreed with that 
decision, and a SOC was issued on June 24, 2004 (dated March 
2004).  The veteran had until August 23, 2004 (60 days after 
the SOC was sent) to perfect his appeal as the one-year time 
limit from the date of the decision being appealed had 
already expired.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  No substantive appeal was received.  

In reviewing communications from the veteran and his 
representative subsequent to the June 2004 SOC, and in 
reviewing the hearing transcript, it does not appear that the 
veteran intended to perfect his appeal, or that he believes 
the issue to be on appeal.  A VA Form 646 received on August 
27, 2004 listed the issues on appeal, but did not include the 
right hand disability.  Accordingly, the Board concludes that 
the veteran did not intend to perfect an appeal as to that 
issue, and the Board will address it no further.  

The Board also notes that in a March 2003 rating decision, 
the RO denied a claim of entitlement to service connection 
for loss of use of the left hand; and in the same decision, 
granted nonservice connected pension benefits.  In a March 
2004 rating decision, the RO granted service connection for 
nerve residuals of a left inguinal hernia repair and assigned 
a 10 percent disability rating.  The RO also denied service 
connection for gastroenteritis, and chronic obstructive 
pulmonary disease (COPD).  The veteran has not disagreed with 
those decisions, and those issues are not before the Board on 
appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The veteran perfected an appeal of the RO's April 1996 denial 
of service connection for a back disorder.  However, in a 
March 2004 rating decision, during the pendency of the 
appeal, the RO granted service connection for a back disorder 
and assigned a 10 percent disability rating.  The veteran has 
not disagreed with any aspect of that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  Accordingly, that issue is not before the Board 
on appeal.

TDIU claim

The veteran asserted in December 1999 that he is unemployable 
due to service-connected disabilities.  He specifically 
requested a TDIU rating.  The Board notes that a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) has not been 
adjudicated by the RO.  According to VA General Counsel, the 
question of TDIU entitlement may be considered as a component 
of an appealed increased rating claim, but only if the TDIU 
claim is based solely upon the disability or disabilities 
that are the subject of the increased rating claim.  If the 
veteran asserts entitlement to a TDIU rating based in whole 
or in part on other service-connected disabilities which are 
not the subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities (nerve residuals of a left inguinal hernia 
repair, a back disorder and a right wrist disorder), which 
are not here on appeal.  Therefore, the Board concludes, 
based on the VA General Counsel Opinion referred to above, 
that it does not have jurisdiction over the issue of 
entitlement to TDIU.  That claim is accordingly referred back 
to the RO for appropriate action.

The Board notes that in a July 2002 letter, the veteran 
asserted that he has an erectile dysfunction as a result of 
his service-connected inguinal hernia.  That claim has not 
been adjudicated and is referred back to the RO for 
appropriate action.

For reasons that will be addressed below, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

Additional evidence

The Board notes that the veteran submitted a copy of a Social 
Security Administration (SSA) disability determination dated 
September 2000.  That decision indicated that the veteran was 
found to be disabled for SSA purposes, due in part to his 
acoustic neuroma residuals, psychiatric disorder, and hearing 
loss.  There is no indication that the RO ever attempted to 
obtain the evidence used in the disability determination from 
SSA.  

At page 16 of the October 2004 hearing transcript, the 
veteran stated that he had undergone a psychiatric evaluation 
at the VA Clinic in Macon Georgia in the previous year, and 
he stated that he had been unable to obtain the records of 
that evaluation.  At page 18 of the transcript, the veteran 
stated that he had undergone an audiological evaluation 
within the past year.  From a review of the claim file, it 
appears that neither a psychiatric evaluation nor an 
audiological evaluation from the time period specified 
appears in the claim file.  In addition, the Board notes that 
at page 22 of the transcript, the veteran indicated that an 
addendum had recently been added in regard to his service 
connected hernia.  That record does not appear in the claim 
file.

VA's duty to assist the veteran includes obtaining medical 
records identified by him.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Moreover, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

VA examination

At page 25 of the hearing transcript, the veteran indicated 
that his service connected rhinitis and sinusitis, and his 
service connected inguinal hernia had gotten worse since they 
were last evaluated.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  Further, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Proscelle v. Derwinski, 2 et. 
App. 629 (1992), a four-year period had elapsed since the 
veteran's last medical examination of his service-connected 
disability and his claim for an increased rating.  The United 
States Court of Appeals for Veterans Claims (the Court) 
(previously the Court of Veterans' Appeals) found that before 
the claim could be fairly adjudicated, a medical examination 
to determine the current level of disability was required.  
See also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
("Where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted").

The Board also notes that the veteran underwent an evaluation 
for sensitivity to zinc chromate at the Emory Clinic in 
September 1997.  While the opinion of the examining physician 
was that "the literature does not describe an association of 
chromates with brain malignancies or central nervous system 
demyelination in humans," he went on to note that he planned 
to conduct a literature search to address the possible 
association of zinc chromate and brain cancer, and central 
nervous system demyelination.  The results of this research 
are not included.  

In light of the examiner's reference to additional planned 
research, the Board must conclude that the opinion, although 
apparently negative as to a relationship between chemical 
exposure in service and the acoustic neuroma, is in fact 
inconclusive.  Medical opinions that are inconclusive in 
nature are not probative evidence.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the veteran clearly has a current disability; and his 
service medical records indicate that he was exposed to 
polyurethane and zinc chromate during service.  In the 
Board's view, Dr. M.G.'s September 1997 conclusion that 
additional research was needed on the subject indicates that 
there "may" be an association between zinc chromate and the 
veteran's acoustic neuroma.  Accordingly, a conclusive nexus 
opinion should be obtained.  

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA should request from SSA the 
evidence considered in the veteran's SSA 
disability determination.  VBA should 
review any evidence obtained, and if such 
evidence does not duplicate evidence 
already of record, it should be added to 
the claim file.  

2.  VBA should make efforts to obtain the 
VA examination reports and outpatient 
treatment reports identified by the 
veteran at his October 2004 hearing, to 
include a specific effort to obtain 
records from the VA Medical Center in 
Macon Georgia.  Any additional records 
obtained that are not duplicates of 
evidence already of record should be 
included in the claim file.  

3.  VBA should then schedule the veteran 
for a complete evaluation of his service 
connected rhinitis and sinusitis, and his 
service connected hernias, to determine 
the current severity and manifestations 
of the disorders.  The examiner(s) should 
review the veteran's claim file in 
conjunction with the examination.  These 
evaluations should include findings that 
address the rating criteria applicable to 
these disorders.  The extent of 
disability resulting from the service-
connected disorders should be described 
by the examiner(s) as completely as 
possible.

4.  VBA should contact Dr. M.B. and 
determine whether he conducted the 
additional research referred to in his 
September 1997 opinion, and if so, ask 
him to state his conclusion with respect 
to a relationship between the veteran's 
exposure to polyurethane and zinc 
chromate in service and the post-service 
diagnosis of an acoustic neuroma.  

If such an opinion cannot be obtained, 
VBA should schedule a VA examination.  
The examiner should review the veteran's 
claim file in conjunction with his/her 
examination of the veteran, and should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
acoustic neuroma is related to exposure 
to polyurethane and zinc chromate during 
service.  The examiner is asked to 
explain his/her conclusion as thoroughly 
as possible.

The complete claim file should be 
forwarded to the examiner(s) noted above. 

5.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


